Citation Nr: 0508630	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to February 18, 2000 
for the assignment of a 70 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1972.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 2001 rating action that granted 
an increased rating for PTSD from 30 percent to     50 
percent, effective February 18, 2000.  By rating action of 
May 2002, the RO granted a 70 percent rating from February 
18, 2000.  The veteran filed a Notice of Disagreement (NOD) 
with the effective date for the 70 percent rating in February 
2003, and the RO issued a Statement of the Case (SOC) in May 
2003.  A Substantive Appeal was received in June 2003, and a 
Supplemental SOC (SSOC) was issued in September 2003.

In March 2004, the veteran and his sister testified during a 
hearing before RO personnel; a transcript of the hearing is 
of record.  A SSOC was issued in May 2004.  

During the March 2004 hearing on appeal and in written 
argument dated in February 2005, the veteran and his 
representative raised the issue of an effective date prior to 
July 31, 2001 for the grant of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  As this issue has not been adjudicated 
by the RO, it not properly before the Board; hence, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By rating action of August 1993, the RO denied a rating 
in excess of 30 percent for PTSD; the veteran was notified of 
the denial by letter the same month, but he did not appeal.

3.  The veteran's claim for an increased rating for PTSD was 
received in August 2000.  

4.  By rating action of May 2002, the RO granted a 70 percent 
rating for PTSD effective February 18, 2000, the date of VA 
psychiatric evaluation for an acute exacerbation of chronic 
PTSD.

5.  Between the RO's August 1993 denial and the February 18, 
2000 medical record, there is no document that can be 
construed as a pending claim for increase for PTSD.  

6.  During the one-year period preceding the veteran's August 
2000 claim for increase, and prior to February 18, 2000, 
there is no medical evidence that shows that the veteran's 
PTSD has increased in severity so as to warrant assignment of 
a higher rating.


CONCLUSION OF LAW

The criteria for an effective date prior to February 18, 2000 
for the assignment of a 70 percent rating for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 
3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the November 2000 and May 2001 RO letters, the June 
2001 rating action, the December 2001 RO letter, the May 2002 
rating action, the January and February 2003 RO letters, the 
May 2003 SOC, the September 2003 SSOC, the February 2004 RO 
letter, the May 2004 SSOC, and the July 2004 RO letter, the 
appellant and his representative were variously notified of 
the law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  After each, they were given an 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit information and 
evidence.  

Additionally, the May 2001 RO letter, the May 2003 SOC, and 
the May 2004 SSOC variously informed the appellant of what 
the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2001 RO letter, 2003 SOC, and 2004 
SSOC informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claim by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The 2001 RO letter 
specifically notified the claimant to furnish any evidence he 
had that showed that his disability had worsened since the 
last time the RO reviewed his claim.  Accordingly, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate a claim(s); (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by a claimant; and (4) a 
request by VA that a claimant provide any evidence in his 
possession that pertains to the claim(s).  As indicated 
above, all four content of notice requirements have been met 
in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were provided to the appellant in 
November 2000 and May 2001, after he filed his 2000 claim for 
increase, but prior to the June 2001 and May 2002 rating 
actions on appeal.  Hence, Pelegrini's timing of the notice 
requirement also has been met.

The Board further points out, as indicated above, the rating 
actions, numerous RO letters, SOC, and SSOCs issued between 
2000 and 2004 have repeatedly explained to the appellant what 
was needed to substantiate his claim.  As a result of RO 
development, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the appellant's claim on the merits in May 2004 
on the basis of all the evidence of record, as reflected in 
the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim, to include obtaining 
extensive available VA medical records, and the veteran and 
his sister testified during a March 2004 RO hearing, the 
transcript of which is of record.  Although the veteran has 
stated that he sought treatment for PTSD at a VA medical 
facility in 1999, a comprehensive search for such alleged 
records was negative. 

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim for service 
connection for a back disability now under consideration, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

By decision of May 1991, the Board granted an increased 
rating for PTSD from     10 percent to 30 percent, based on 
records of VA psychiatric hospitalizations and examinations 
from mid-1989 to mid-1990.  At the time of hospital discharge 
in February 1990, the veteran was deemed competent and 
capable of resuming any type of work, including heavy manual 
labor, and subsequent outpatient records documented that much 
of his symptomatology had abated with use of prescribed 
medication.  

By rating action of August 1993, the RO denied a rating in 
excess of 30 percent for PTSD based on a July 1993 VA 
psychiatric examination report showing adequate verbal 
productivity, orientation, memory, insight, and judgment, and 
that the veteran was working part-time as a welder while 
attending courses in the farm care of horses.  The veteran 
was notified of that determination by letter of August 1993, 
but he did not appeal.

The record is devoid of records of treatment or evaluation of 
the veteran for PTSD from August 1993 to January 2000.

Received in August 2000 was a statement from a VA social 
worker notifying the RO that the veteran requested an 
increased rating for his PTSD.  

VA medical records received in connection with the veteran's 
claim for increase include a February 18, 2000 psychiatric 
evaluation wherein an acute exacerbation of chronic PTSD was 
diagnosed.

By rating action of May 2002, the RO granted a 70 percent 
rating for PTSD, effective February 18, 2000, the date of VA 
psychiatric treatment for an acute exacerbation of chronic 
PTSD.

During the March 2004 hearing on appeal, the veteran 
testified that he sought admission to a VA PTSD program in 
1999, but that he otherwise sought no treatment for PTSD 
between 1993 and 2000.

III.  Analysis

In this case, the veteran claims entitlement to an effective 
date prior to February 18, 2000 for the assignment of an 
increased rating for PTSD (70 percent); in support, he cites 
to 1989 VA medical records indicating that the severity of 
his PTSD symptoms rendered him totally disabled and 
unemployable that that time.

Under the applicable criteria, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  In the case of 
disability compensation, the effective date of the award for 
increase is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  

In order for benefits to be paid, a specific claim in the 
form prescribed by the VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to him, will be considered filed as of the date of 
receipt of the informal communication.  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits.  The communication may be from the 
claimant, his representative, a Member of Congress, or anyone 
acting as next friend of a claimant who is not sui juris.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155. 

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability that may 
establish entitlement.  However, there must first be a prior 
allowance or disallowance of a former claim.  38 C.F.R. § 
3.157(b).

In this case, the Board finds that the RO correctly assigned 
an effective date of February 18, 2000 for the grant of a 70 
percent rating for PTSD-the earliest date that it was 
factually ascertainable that an increase in disability had 
occurred, in connection with the August 2000 claim for 
increase.  The claims file simply contains no evidence of any 
earlier, pending claim for increase(formal or informal), or 
medical evidence that placed the RO on actual or constructive 
notice that the veteran was entitled to an increased rating 
for PTSD in the one year period preceding the August 2000 
claim (prior to the February 18, 2000 VA psychiatric 
treatment).  Hence, regardless of whether the February 18, 
2000 date is considered to represent the date of an informal 
claim for increase (pursuant to 38 C.F.R. § 3.157), or the 
earliest evidence of increase in the one-year period 
preceding the August 2000 claim for increase (pursuant to 
38 C.F.R. § 3.400(o)(2)), the Board finds that that date 
represents the earliest possible effective date for the 
assignment of the 70 percent rating for PTSD in this case.  

While the veteran has claimed that consideration should be 
given to 1989 VA medical records indicating that the severity 
of his PTSD symptoms rendered him totally disabled and 
unemployable that that time, the Board emphasizes that 
records of medical treatment dated in 1989 and 1990 were 
considered by the Board in its May 1991 decision on the issue 
of an increased rating for PTSD.  As the veteran did not 
appeal the denial and no other exception to finality applies, 
the Board's 1991 decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1100 (2004).    

The Board also points out that the RO denied a rating in 
excess of 30 percent for PTSD by rating action of August 
1993; the veteran was notified of that determination by 
letter the same month, but he did not initiate an appeal.  As 
that determination is now also final as to the evidence then 
of record (see 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302(a)) (2004), the Board is legally precluded 
from assigning an effective date for any rating higher than 
30 percent for PTSD prior to the RO's final August 1993 
determination.  Moreover, there is no document that can be 
construed as an informal claim for increase at any point 
between the August 1993 rating action and the February 18, 
2000 medical record described above.

As a final point, the Board emphasizes that the record is 
devoid of records of treatment or evaluation of the veteran's 
PTSD between August 1993 and February 18, 2000.  During the 
March 2004 hearing on appeal, the veteran testified that he 
sought admission to a VA PTSD program in 1999, but that he 
otherwise sought no treatment for PTSD from 1993 to 2000.  As 
noted above, the RO's comprehensive search for any 1999 VA 
treatment records yielded negative results..  Hence, there is 
no earlier medical evidence upon which the RO's award of the 
increase in rating to 70 percent could have been predicated.  

While the Board has considered the contentions of the veteran 
and his sister advanced in connection with the instant 
appeal, the governing legal authority is clear and specific, 
and the Board is bound by such authority.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  Under the circumstances of this case, 
there simply is no legal basis for assignment of the 70 
percent rating for PTSD prior to February 18, 2000.  Hence, 
the claim must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

An effective date prior to February 18, 2000 for the 
assignment of a 70 percent rating for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


